Citation Nr: 1133079	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-14 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to July 1968. 

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for hypertension.  Jurisdiction over the Veteran's claim has remained with the RO in Roanoke, Virginia.

In May 2008 and November 2009, the Board remanded these matters for further development.

The Board notes that the issue on appeal has previously been characterized as solely entitlement to service connection for hypertension by both the agency of original jurisdiction (AOJ) and the Board.  However, a claim for service connection for hypertension was denied in an unappealed March 1981 rating decision.  

Where the claim in question has been finally adjudicated at the AOJ level and not appealed, the statutes make clear that the Board must initially determine whether new and material evidence has been submitted with regard to the claim for service connection for hypertension, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Hickson v. West, 11 Vet. App. 374, 377 (1998).  Thus, despite the prior characterizations of the issue throughout the appeal, the Board has recharacterized the issues as stated above.

The Veteran had also perfected an appeal with regard to the issue of whether new and material evidence had been received to reopen a claim for service connection for peripheral neuropathy of the right upper extremity and the Board had remanded this issue in November 2009 for further development.  In February 2011, the Appeals Management Center (AMC) granted service connection for this disability, and thereby resolved the appeal as to that issue.

The issues of entitlement to service connection for squamous cell carcinoma, anemia, and scars have been raised by the record.  Although acknowledged by the AOJ, they have not been adjudicated.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1981 rating decision, the RO denied the Veteran's claim for service connection for hypertension as there was no evidence that the disability had its onset in service or in the year immediately following service or was otherwise related to a disease or injury in service.

2.  Evidence received since the March 1981 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The RO's March 1981 rating decision that denied the claim for service connection for hypertension is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The evidence received since the March 1981 decision is new and material and sufficient to reopen the claim for service connection for hypertension.  38 U.S.C.A. §§ 5107(b); 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In light of the Board's favorable decision in reopening the claim for service connection for hypertension, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claim for service connection for hypertension in March 1981 on the basis that there was no evidence that hypertension had its onset in service or in the year immediately following service or was otherwise related to a disease or injury in service.  The Veteran was notified of the RO's decision, he did not appeal, and the March 1981 decision, therefore, became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Pertinent new evidence received since the March 1981 denial includes the Veteran's January 2006 notice of disagreement and a July 2006 statement by his representative.  This additional evidence reflects that the Veteran has contended that his hypertension was aggravated by his service-connected diabetes mellitus.

VA's Adjudication Procedure Manual Rewrite, M21-1 MR, Part III, Subpart iv, Chapter 4, Section F, Paragraph 22(e) (December 29, 2007), directs that hypertension may, in certain instances, be caused or aggravated by diabetes mellitus.  The newly submitted statements by the Veteran and his representative pertain to an element of the claim that was previously found to be lacking, namely a link between the current disability and service or a service-connected disability.  Furthermore, the evidence raises a reasonable possibility of substantiating the claim in light of the provisions in VA's Adjudication Procedure Manual Rewrite concerning the possible relationship between hypertension and diabetes mellitus and in light of the fact that the Veteran is service-connected for diabetes mellitus.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  As the additional evidence triggers VA's duty to provide an examination, the evidence is new and material and the claim is reopened.


ORDER

As new and material evidence has been received, the claim for service connection for hypertension is reopened, and the appeal is granted.


REMAND

Following the Board's November 2009 remand, the AOJ requested and received Social Security Administration (SSA) disability records.  These records were contained on a compact disc (CD) received at the AOJ in July 2008.  Some of the records received from SSA make reference to hypertension, however none of the SSA records contained on the CD were printed and associated with the claims file and the most recent supplemental statement of the case (SSOC) dated later in July 2011 does not make any reference to SSA records.  As pertinent evidence was received and it does not appear as if this evidence was considered by the AOJ, the Board is required to remand this issue for issuance of the necessary SSOC.  See 38 C.F.R. § 19.37 (2010) (requiring issuance of a SSOC when pertinent evidence is received prior to transfer of an appeal to the Board).

Accordingly, the case is REMANDED for the following action:

If any benefit on appeal remains denied, the AOJ should issue an SSOC which includes consideration of the Veteran's SSA disability records.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


